In the original opinion handed down in this case, it was held by Mr. Justice ST. PAUL, organ of the court, that the Constitution means that the assessed value of property taken for levee purposes should be the measure of value of such property, and does not mean merely to fix a limit of compensation.
Under article 312 of the Constitution of 1898, a right of action was given a riparian owner for the value of the property which might be taken for levee purposes. By Act 79 of 1898, the board of the Orleans levee district was authorized to levy a tax for the purpose of indemnifying the owners whose property might be damaged or destroyed in the construction of levees. The word to "indemnify" used in this statute means, as I understand it, to compensate for injury sustained. It was further provided for in that act that the compensation in no case should *Page 739 
exceed the assessed value of the property on the assessment roll of 1897, which was for the year next preceding the adoption of that statute. It is extremely doubtful that the Legislature had the constitutional authority to thus base the right of recovery on the assessed value not to exceed the limit fixed in the act, but, however this may be, its enactment shows that the policy of the state at that time, as expressed through its legislative department, was to allow to the riparian owner the assessed value of his property in "indemnification" or "compensation" for his loss. In dealing with this subject the framers of the Constitution of 1921 did not use the language found in Act 79 of 1898. Article 16, § 6, Constitution 1921, reads in part as follows:
  "Lands and improvements thereon hereafter actually used or destroyed for * * * levee * * * purposes * * * shall be paid for at a price not to exceed the assessed value for the preceding year."
In the second paragraph of that article, it is said in case the funds of the board are insufficient to meet such payments, it may levy a tax sufficient to pay "for said property so taken." This language refers to the lands and improvements used or destroyed for levee purposes. Instead of employing the words "indemnification" or "compensation" found in the statutes which had preceded the Constitution of 1921, the word "price" was used in article 16, § 6, as meaning the "value" or "equivalent" for riparian property which might be used or destroyed in the construction of levees.
I believe the word "price" was used in the sense above stated because the state had a right of servitude over property of that character which it could have exercised, including the destruction of the improvements, without making any compensation therefor. Bass v. State, 34 La. Ann. 494; Hanson v. City Council,18 La. 295; Zenor v. Parish of Concordia, 7 La. Ann. 150. The amount to *Page 740 
be thus awarded to the owners of land adjacent to navigable rivers by the framers of the Constitution of 1921 was therefore purely gratuitous.
As the state had the right to take such property without compensation, the amount provided for under article 16, § 6, of the Constitution of 1921 was not at all based on considerations involving the real or actual value of the property, which seems to have been contemplated by article 312, Constitution 1898, but was merely a constitutional provision conceived in a spirit of liberality towards the owner, but which amount was to be gauged by the assessed valuation of the property taken, and with the restriction that it would in no case exceed the maximum limit of the assessment. The value was therefore fixed within this constitutional limitation as an "estimation," "award," or "compensation" to the owner.
The proof shows that the mill of plaintiff company was moved elsewhere and was sold for $15,000. Plaintiff got this amount, but claims it is also entitled in addition thereto to recover from the defendant board the sum of $15,000, the assessed valuation of its property. This claim is evidently based on the contention that it should have this amount because its property taken for levee purposes had an actual value of some $50,000. If it had received $35,000 instead of $15,000, it would evidently be making a claim of $15,000 because the property taken from it was assessed to that amount which, added to the supposed $35,000, would compensate it for its total loss. Carried to its final analysis, the contention of the plaintiff is therefore grounded on the theory that it has the right to obtain the actual or real value of the property, and that it should not be limited to its assessed valuation. Such a contention might have been effective under article 312, Constitution 1898, where the value of the property was made the criterion of recovery, which subsequent legislation attempted to correct, *Page 741 
and which was finally rectified by article 16, § 6, Constitution 1921. Under the present Constitution, the true test is the assessed and not the real value of the property. Counsel for plaintiff also argues that if the assessed valuation be adopted as the measure of value, the riparian owner could obtain payment upon an inflated assessed valuation of his property. I do not think the state could be placed in such a predicament, as it is bound under the provision of the Constitution under discussion not to pay any amount in excess of the assessment, but it is nowhere precluded from protecting itself against payment upon an extravagant or speculative assessed valuation.
I believe the assessment is intended to be a measure of values between the state and the property holder, and not a limit of compensation. Am therefore of the opinion that the original opinion rendered herein has correctly stated the law governing this case.
It is therefore ordered, adjudged, and decreed that the original opinion and judgment be reinstated, and made the final judgment of the court.
O'NIELL, C.J., and LAND and THOMPSON, JJ., dissent.
OVERTON, J., recused.